DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on March 11, 2022 and March 24, 2022, with respect to objections to the drawings have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on March 11, 2022 and March 24, 2022, with respect to objections to the claims have been fully considered and are persuasive.  The objection of claims 1 and 6-20 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on March 11, 2022, with respect to the double patenting of claim 15 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 

Drawings
The drawings were received on March 11, 2022 and March 24, 2022.  These drawings are acceptable by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (line 17) and claim 15 (line 19), the term “the radio transceiver module” should be “the radio frequency transceiver module” for clarity. See line 2 of the claim 1 and line 3 of claim 15.
Claims 2-14 depend either directly or indirectly from claim 1, therefore they are also objected.
 Claims 16-20 depend either directly or indirectly from claim 15, therefore they are also objected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 depends from claim 1 and recites the radio frequency assembly further comprising: a third antenna configured to receive the first diversity reception signal; and a first filter connected to the third antenna and the radio frequency transceiver module respectively and configured to filter the first diversity reception signal.
Claim 7 depends from claim 6 and recites the radio frequency assembly further comprising: a fourth antenna configured to receive the second diversity reception signal; and a second filter connected to the fourth antenna and the radio frequency transceiver module respectively and configured to filter the second diversity reception signal.
According to the invention described in the specification and shown in the disclosure of the drawings, the claimed elements of the radio frequency assembly recited in claim 1 read on one of the embodiments of the radio frequency assemblies shown in Figures 5-7. However, the claimed elements of the radio frequency assembly recited in the dependent claims 6 and 7 read on one of the embodiments of the radio frequency assemblies shown either Figure 3 or Figure 4. Referring to Figure 3 or Figure 4, as described in the specification, the third antenna is the antenna (330), the first filter is the filter (230), the fourth antenna is the antenna (340), and the second filter is the filter (240). In other words, claims 6 and 7 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art to implement the combinations of all the claimed elements recited in claims 1, 6, and 7 in a radio frequency assemble.
Claim 8 depends from claim 7, therefore it is also rejected.

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Wang et al. (CN 105553505A), Luo et al. (CN 109672455 A), and Wu (CN 107769814 A).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (CN 105553505A), hereinafter “Wang”.
Regarding claim 1, Wang discloses a radio frequency (RF) assembly (a carrier aggregation RF circuit 100) shown in Figure 1, comprising: a radio frequency transceiver module (an RF transceiver 10) configured to transmit and receive radio frequency signals; a first antenna (ANT1 50) configured to transmit a first transmission signal (TX1) and receive a first primary reception signal (PRX1); a first duplexer (DUP1) having a first end connected with the radio frequency transceiver module and a second end connected with the first antenna, and configured to insulate the first transmission signal from the first primary reception signal; a second antenna (ANT2 60) configured to transmit a second transmission signal (TX2) and receive a second primary reception signal (PRX2), wherein a working frequency band (B3) of the first antenna is different from a working frequency band (B1) of the second antenna; a second duplexer (DUP2) having a first end connected with the radio frequency transceiver module and a second end connected with the second antenna, and configured to insulate the second transmission signal from the second primary reception signal; an additional antenna (ANT3 70) configured to receive a first diversity reception signal (DRX1) and a second diversity reception signal (DRX2); and an additional filter (FT5) connected to the additional antenna and the radio frequency transceiver module respectively, and configured to filter the first diversity reception signal and the second diversity reception signal.
Regarding claim 2, as shown in Figure 1, wherein the first end of the first duplexer comprises a first sub-end and a second sub-end, the first sub-end is connected to the radio frequency transceiver module to transmit the first transmission signal, and the second sub-end is connected to the radio frequency transceiver module to transmit the first primary reception signal.
Regarding claim 3, as shown in Figure 1, the RF assembly further comprising: a first amplifier circuit (PA1) having a first end connected to the radio frequency transceiver module and a second end connected to the first sub-end of the first duplexer and configured to amplify the first transmission signal.
Regarding claim 4, as shown in Figure 1, wherein the first end of the second duplexer comprises a first sub-end and a second sub-end, the first sub-end is connected to the radio frequency transceiver module to transmit the second transmission signal, and the second sub-end is connected to the radio frequency transceiver module to transmit the second primary reception signal.
Regarding claim 5, as shown in Figure 1, the radio frequency assembly further comprising: a second amplifier circuit (PA3) having a first end connected to the radio frequency transceiver module and a second end connected to the first sub-end of the second duplexer and configured to amplify the second transmission signal.
Regarding claim 15, Wang discloses an electronic device in Figure 2 comprising a main board (a communication terminal 200) and a radio frequency assembly (a carrier aggregation RF circuit 100) disclosed on the communication terminal (200), wherein the claimed elements of the radio frequency assembly recited in the body of the claim are identical to the claimed elements of the radio frequency assembly recited in claim 1 for the same reasons described in claim 1 above.
Regarding claim 16, as shown in Figure 1, wherein the first antenna is configured to receive the first primary reception signal in a first frequency band (B3) and transmit the first transmission signal in the first frequency band, the second antenna is configured to receive the second primary reception signal in a second frequency band (B1) and transmit the second transmission signal in the second frequency band, the additional antenna is configured to receive the first diversity reception signal in the first frequency band and the second diversity reception signal in the second frequency band, and the radio frequency assembly is configured to implement dual connection communication in the first and second frequency bands or carrier aggregation in the first and second frequency bands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Luo et al. (CN 109672455 A), hereinafter “Luo” and Wu (CN 107769814 A).
Regarding claims 6-8, as applied to claim 1 and shown in Figure 1, although Wand does not use a third antenna and a fourth antenna (instead uses a switch SW3) configured to receive the first through fourth diversity reception signals (DRX12, DRX34), Wang also fails to show or teach a first filter connected to the third antenna and the radio frequency transceiver module respectively and configured to filter the first diversity reception signal, a second filter connected to the fourth antenna and the radio frequency transceiver module respectively and configured to filter the second diversity reception signal, and a third amplifier circuit; wherein between each of the first filter, the second filter, the second sub-end of the first duplexer, and the second sub-end of the second duplexer and the radio frequency transceiver module, the third amplifier circuit is provided.
Luo illustrates alternative RF circuits in Figures 3b and 3c, similar to Figure 1 of Wang’s RF circuit, Figure 3c illustrates a single antenna that is being used for selecting three different frequency bands (high, mid, and low frequencies) by a switch. However, as shown in Figure 3b, Luo teaches that three separate antennas can be used to individual transmit/receive frequency band signals with the RF transceiver circuit.
Wu further teaches that the invention shown in Figure 2 can improve diversity reception sensitivity of circuit structures including at least a first receiving band filter (6), a narrowband low-noise amplifier (LNA), a high performance filter (40), and an RF transceiver circuit (50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Luo to modify Wang’s RF circuit to include a plurality of independent antennas each antenna is capable of receiving individual diversity receive signal with a different frequency band in order to independently receive diversity receive signals for better signal receptions, and to a person having ordinary skill in the art as taught by Wu to modify Wang’s RF circuit in each diversity channel to include a filter and/or amplifier, such as a LNA, in order to filter out the frequencies outsides the first and second receive frequency bands and to amplify the low noise narrowband of the diversity receive signal in each channel to improve the reception of the receive signals.
Claims 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claims 9-14, as applied to claim 1, and claims 17-20, as applied to claim 15, although Wang does not explicitly show or teach, wherein the first antenna is configured to receive the first primary reception signal in a 4G frequency band and transmit the first transmission signal in the 4G frequency band, the second antenna is configured to receive the second primary reception signal in a 5G frequency band and transmit the second transmission signal in the 5G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the 4G frequency band and the second diversity reception signal in the 5G frequency band, as recited in claims 9 and 17; wherein the radio frequency assembly is configured to implement dual connection communication in B20 and n28a frequency bands; the working frequency band of the first antenna is the B20 frequency band, the working frequency band of the second antenna is the n28a frequency band, and a working frequency band of the additional antenna covers at least a part of the B20 frequency band and a part of the n28a frequency band, as recited in claims 10, 14, 18, and 20; wherein the first antenna is configured to receive the first primary reception signal in a first 4G frequency band and transmit the first transmission signal in the first 4G frequency band, the second antenna is configured to receive the second primary reception signal in a second 4G frequency band and transmit the second transmission signal in the second 4G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the first 4G frequency band and the first diversity reception signal in the second 4G frequency band, as recited in claim 11; and wherein the first antenna is configured to receive the first primary reception signal in a first 5G frequency band and transmit the first transmission signal in the first 5G frequency band, the second antenna is configured to receive the second primary reception signal in a second 5G frequency band and transmit the second transmission signal in the second 5G frequency band, and the additional antenna is configured to receive the first diversity reception signal in the first 5G frequency band and the second diversity reception signal in the second 5G frequency band, as recited in claims 13 and 19.
Wang teaches that the first frequency band is B3 band for Long Term evolution (LTE), comprising an uplink frequency section of 1710 MHz to 1785 MHz and the downlink frequency band 1805 MHz to 1880 MHz. The second frequency band is a B1 frequency band of LTE, comprising an uplink frequency band 1920 MHz to 1980 MHz and the downlink frequency band 2110 MHz to 2170 MHz. The third frequency band is a B39 frequency band of the LTE includes uplink/downlink frequency band 1880 MHz to 1920 MHz. The fourth frequency band is B41 frequency band of the LTE includes uplink/downlink frequency band 2496 MHz to 2690 MHz. Wang further teaches that the first frequency band, a second frequency band, the third frequency band and the fourth frequency band are not limited to the frequency ranges, which can also be of LTE B4 band, an B5 band, a B7 band, a B8 band, a B12 band, a B13 band, a B17 band, a B20 band, a B28 band, and so on. Accordingly, the carrier aggregation radio frequency circuit 100 also can be used for realizing carrier wave of B3 and B7, B3 and B20, B7 and B20, B8 and B20, B4 and B17, B4 and B13, B4 and B12, B5 and B12, B3 and B28, B1 and B8 frequency band aggregation. See page 4.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Wang to optionally select the frequency bands for the first transmit signal (TX1), the first primary receive signal (PRX1), the second transmit signal (TX2), the second primary receive signal (PRX2), the first diversity receive signal (DRX1), and the second diversity receive signal (DRX2) in Wang’s RF circuit to operate compatible frequency bands as needed in different channels in order to apply frequency bands according to IEEE standards.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. relates to a mobile terminal includes a first power amplifier configured to amplify and output a first signal of a 5G communication system; a first antenna connected to the first power amplifier and configured to transmit the first signal amplified and output from the first power amplifier; a second power amplifier configured to amplify and output a second signal of the 5G communication system; a second antenna connected to the second power amplifier and configured to transmit the second signal amplified and output from the second power amplifier as a second transmission signal; and a power controller connected to the first power amplifier and the second power amplifier and including a common voltage booster configured to provide a supply voltage to both the first power amplifier and the second power amplifier at a same time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632